Citation Nr: 1711841	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-46 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent prior to July 6, 2010; rated 50 percent from July 6, 2010, to October 6, 2014; and rated 70 percent as of October 7, 2014.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  Among other commendations, he was awarded the Purple Heart Medal and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  A January 2009 rating decision of the RO in Huntington, West Virginia granted service connection for PTSD, and assigned an initial 30 percent rating, effective October 31, 2005.  The claims were subsequently transferred to the RO in Muskogee, Oklahoma.  A July 2012 rating decision increased the rating to 50 percent, effective July 6, 2010.  A December 2015 rating decision increased the rating to 70 percent, effective October 7, 2014.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to July 6, 2010, PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From July 6, 2010, to October 6, 2014, PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

3.  As of October 6, 2014 the Veteran's PTSD has been manifested by symptoms productive of total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to July 6, 2010, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a staged rating in excess of 50 percent for PTSD from July 6, 2010, to October 6, 2014, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a rating in of 100 percent for PTSD as of October 6, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2002 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). 

Diagnostic Code 9411 is used to rate PTSD and other mental disorders and applies the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned when a PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to designate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD, but not dispositive of the rating warranted.

In evaluating the evidence, the Board also considers the GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in the VA's Schedule for Rating Disabilities.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

Prior to July 6, 2010

The Veteran asserts that prior to July 6, 2010, PTSD manifested to a degree worse than that contemplated by the assigned 30 percent rating.  The Board finds that a review of the medical record and VA psychiatric examinations of record demonstrates that the Veteran's PTSD, during the relevant time period, manifested with symptoms of depressed mood, anxiety, some sleep disturbance and occasional nightmares.  Overall, prior to July 6, 2010, the Veteran's psychiatric disability most closely resembled occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that the Veteran's PTSD did not warrant a higher rating in excess of 30 percent rating, and the claim for increased rating must be denied.

At a December 2008 VA examination the Veteran was diagnosed with PTSD and received a GAF score of 60.  The examination noted that the Veteran made complaints of "getting depressed a lot," difficulty sleeping, problems with memory, excessive feelings of guilt related to Vietnam experiences, and past suicidal thoughts.  At the time of the examination, the Veteran was unemployed due to incarceration.  The Veteran also reported being on medication to assist with depression and sleep.  The examination identified post military stressors as the Veteran's incarceration, duration of time incarcerated, divorces, and estrangement from family.  While the Veteran has been estranged from his family, he did state that he had a good relationship with the other inmates.

While the GAF score is not dispositive of a rating that is to be assigned and is only intended to indicate symptoms at the time it is assigned, it does represents a medical professional's estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  GAF scores between 51 and 60 are indicative of moderate symptoms.  The Veteran's primary symptoms appeared to be difficulty with sleeping and concentration, guilt feelings, and depression.  Having reviewed the evidence in total, the Board does not see such a differentiation in psychiatric symptomatology during any distinct period prior to July 2010 so as to warrant a staged rating in excess of 30 percent.  

The impact of the symptoms on the Veteran's occupational and social functioning is the ultimate determination in assigning ratings for mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In this case, while the Veteran's PTSD caused some impairment, that impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.  The Veteran was confined due to being in a correctional facility, but further stated that he had good relationships with the people there and that his sleep problems were infrequent.  The Veteran's symptoms of depression, anxiety, and chronic sleep impairment are specifically enumerated in the schedular criteria for a 30 percent rating.  The evidence does not show the types of impairments that would warrant a higher 50 percent rating and does not show reduced reliability and productivity due to the symptoms.  The evidence does not support a finding of circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (such as retention of only highly learned material, or forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  While a disturbance of mood was shown with depression, that was not shown to be so frequent or severe as to cause reduced reliability and productivity such that a higher rating would be warranted.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent prior to July 6, 2010.  Therefore, the claim for increase prior to July 6, 2010, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

From July 6, 2010, to October 6, 2014

The Veteran alleges that his PTSD from July 6, 2010 through October 6, 2014, was worse than the assigned 50 percent rating.  A June 2012 rating decision granted an increased rating for PTSD of 50 percent as of July 6, 2010.  The Veteran contends that a rating greater than 50 percent was warranted as of July 6, 2010.

An April 2011 PTSD VA examination noted that the Veteran's responsibilities had changed since the last examination.  The Veteran had since been released from prison.  Self-care, routines, family role functioning, physical health, and social and interpersonal relationships were impacted.  The examination noted that the Veteran remained unemployed after his release.  The examination also noted that the Veteran showed evidence of moderate short-term memory problems, but besides that he had no history of suicide attempts, appearance was intact, he was oriented, had fair impulse control, and maintained personal hygiene.  The examiner concluded that the Veteran showed signs of reduced reliability and productivity due to PTSD, but did not exhibit total occupational and social impairment.

At the April 2011 PTSD VA examination the Veteran was noted as having a GAF score of 55.  A GAF score of 51 to 60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  That shows a change from the previous GAF score of 60.

The competent medical evidence of record, to include a April 2011 PTSD examination, does not show the Veteran had any speech issues, continuous panic attacks, spatial disorientation, neglect of personal hygiene, or an inability to maintain effective relationships, or other symptoms productive of occupational and social impairment with deficiencies in most areas.  The evidence shows that the Veteran was living with his mother at the time and had a reliable friend who assisted him with his daily activities, and attended doctor appointments with him.  Additional medical records from the relevant time period have consistently shown that the Veteran has always been appropriately dressed and adequately groomed, cooperative and oriented, and with normal speech, thought process, and judgment. 

Therefore, the Board finds that a review of the medical records shows an overall condition that more nearly approximates the criteria for a 50 percent rating.  The Board notes that while the Veteran was assigned GAF scores as low as 55, which denotes serious symptoms, those scores are only one aspect of what the Board considers when rating the severity of a psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Considering the totality of the Veteran's symptomatology of PTSD, and the GAF scores, the Veteran's disability has not shown to manifest to the severity required for the next higher rating of 70 percent as the evidence does not show occupational and social impairment with deficiencies in most areas.  The Board finds that the Veteran's PTSD more nearly approximates a condition that is productive of occupational and social impairment with reduced reliability and productivity, as noted by the April 2011 PTSD VA examination. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for PTSD prior to October 6, 2014, and the claim for an increased rating prior to October 6, 2014, must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of October 6, 2014

The Veteran contends that his PTSD is worse than the assigned 70 percent rating.  

At an October 2014 VA examination found that the Veteran had memory loss, spatial disorientation, and circumstantial speech due to dementia and other symptoms due to PTSD, although there was some overlap such as suspiciousness and difficulty establishing relationships.  A GAF score of 55 was assigned.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran got lost and had a lot of depression.  He was last suicidal about one year before the examination, and had never made an attempt.  He had trouble sleeping and had nightmares.  He had depressed mood, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, impairment of short and long term memory, spatial disorientation, and circumstantial, circumlocutory, or stereotyped speech.  Speech was clear, but thinking was tangential.  He was a bit verbose.  He was inappropriate and impulsive during the interview.

During an August 2016 VA PTSD examination, the examiner noted that the Veteran's condition has caused him to have total occupational and social impairment.  The examination noted that the Veteran experienced intrusive distressing memories of the traumatic events he witnessed while serving in Vietnam; dissociative reactions in which he felt or acted as if the traumatic events were recurring; feelings of detachment or estrangement from others; negative self-views; sleep disturbance; and an inability to perform daily activities, among other symptoms.  The Veteran was found to have significant sleep impairment, recurrent recollections and flashbacks, hypervigilance, avoidance, detachment, startle, depression, and irritability.  Those symptoms caused increased withdrawal, loss of motivation, and fatigue.

Based upon the August 2016 VA PTSD examination, the Board finds that the 100 percent criteria for PTSD have been met more nearly approximated.  Resolving reasonable doubt in favor of the Veteran, the Board finds that total occupational and social impairment was shown as of the October 14, 2014, examination.  At that examination, the Veteran demonstrated a memory impairment that would have interfered with occupational function, and also caused high significant social impairment.  Therefore, the Board finds that total occupational and social impairment was shown as of October 14, 2014.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating were met as of October 14, 2014, but not earlier.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extra-schedular Consideration

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability. Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321 (b) (1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that, during any time period, the Veteran's PTSD is so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as depression, anxiety, and sleep disturbance, are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to July 6, 2010, is denied. 

Entitlement to a rating in excess of 50 percent for PTSD from July 6, 2010, to October 6, 2014, is denied.

Entitlement to a rating of 100 percent for PTSD as of October 7, 2014, but not earlier, is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


